[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ARTICULATION OF MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FORPUNITIVE DAMAGE AND ATTORNEY'S FEES
The Court articulates its decision pursuant to the motion of the defendant Larsen as follows:
1) As counsel for the defendant suggests, as to Section II A on page 4, the second paragraph should read:
"In the absence of this evidence this claim could be denied on this ground alone."
The first sentence of that paragraph is misplaced and is removed from this paragraph.
2) Section IIB on page 5, the last paragraph before the CT Page 6220 "Conclusion" should close with the sentence removed above:
    "The court finds that considering the legal and factual issues of this case, work for which the reasonable charge would be $9900.00 was required to achieve the results so achieved.
3) Pursuant to a chambers conference with counsel, the court further notes that:
    a) In its award of $9900.00, the court included 40 hours for lead counsel, 10 hours for an associate and 10 hours for a paralegal.
    b) This award was made mindful of and including consideration of the jury verdict on the first count.
Anthony V. DeMayo State Trial Referee